Citation Nr: 1737926	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  10-02 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

 The Veteran and his Spouse


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to July 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran and his spouse testified at a March 2014 Travel Board hearing in Phoenix, Arizona before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

In May 2014, October 2015 and January 2017, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action as the requested development has been completed.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The preponderance of the evidence indicates that the Veteran's low back disability is not related to service or to any incident of service and did not manifest within one year of service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. § 1101, 1112, 1116, 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, in a September 2008 letter, issued prior to the decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or submit any further evidence that pertains to the claim.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at an March 2014 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

In evaluating the claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.   Lay evidence may be competent and sufficient to establish a diagnosis of a condition when

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts historically had held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).   Laypersons have generally been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran contended, during hearing testimony and in various written statements, that his current back disability is related to unloading rounds from the back of a semi-truck.  The Veteran additionally reports in-service treatment to include receiving shots for his back pain.

The Veteran's spouse has contended, during hearing testimony and in various written statements, that the Veteran received treatment for his back during active duty and that he complained a lot about back pain during and since service.

The Veteran's service treatment records indicate no treatment for a back disability.  On the separation examination, dated June 1970, there was no indication of any type of abnormality referable to the Veteran's back.

A February 1989 private MRI shows degenerative changes of the thoracic spine.  This was discovered in the context of voluminous records of treatment for the Veteran's cervical spine; however, there were no specific complaints of lower back pain or treatment.

A December 2003 VA treatment note indicates that the Veteran was establishing VA care at that time.  The treatment detailed the Veteran's active medical problems, to include cervical disc disease.  There is no indication of pain or problems with the lower back.

The first specific indication of complaints of lower back pain with treatment is a November 2005 VA treatment note.

A December 2007 VA treatment note, in the context of neurosurgery for lumbar spine stenosis and spondylolisthesis, indicates that the Veteran had lower back pain for the previous two years and had no history of injury.

An October 2010 buddy statement indicates that the buddy remembered the Veteran receiving treatment for back problems during service and that he was put on light duty due to his back problems.

The Veteran was afforded a VA examination in July 2014.  The July 2014 VA examiner opined that the claimed condition was less likely as not incurred in or caused by a claimed in-service injury, event, or illness.  Regarding the Veteran's statements that his history of in-service low back pain derived from loading and unloading ammunition, the Veteran's reports that he attended a medical clinic in 1968 and 1969 for low back pain, and supporting buddy statements from his spouse and service mate, the examiner noted that this pain is orthopedically insufficient for the Veteran to have later developed X-ray evidence of multilevel spondylosis or an injury that would require an L4-S1 fusion. 

An October 2015 VA examiner, a physician certified by the American Board of Orthopedic Surgery since 1977, opined that the Veteran's lower back disability is not related to service and did not begin within one year of service, noting that there was not enough substantive chronological evidence from medical providers to link the Veteran's claim of significant injury and ongoing back disability to service based on a biologically plausible scientific rationale.  The examiner noted that treatment for the Veteran's lower back is present mostly in the last decade, beginning thirty years post-service.

A February 2017 VA examination report indicates that the Veteran's current lower back disability is not related to service.  The x-rays conducted in relation to the examination indicate mild degenerative changes, new since September 2011 objective testing, and intact orthopedic hardware.  The examiner summarized the evidence of record, to include lay statements and the Veteran's contentions and came to the conclusion that it is less likely than not that the Veteran's current lumbar spine condition is secondary to military service.  The examiner reiterated that the separation examination noted that the spine was normal.

In conclusion, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a lower back disability which is related to active service, any incident of active service or manifested during one year of service.  

There are several medical opinions of record.  All of which indicate that the Veteran's back disability is not related to service or to his in-service activities.  These opinions are highly probative as they are inquires conducted by medical professionals, with review of the medical evidence of record, and are well-reasoned and provide rationales for the conclusions reached.

The Board additionally notes that the Veteran expressly denied problems at his separation examination, and the clinical record reveals no treatment or diagnosis for such problems for many years after discharge.  In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board notes Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In the decision, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  The Board acknowledges the statements of the Veteran and his spouse indicating a continuity of symptomatology of a back disability since service, which were submitted in connection with his claim for benefits.  However, the record reflects a significant gap of approximately 30 years between discharge and evidence of his first treatment or complaints.  He additionally filed VA benefits claims without any mention of a lower back disability.  Additionally, in the context of receiving VA treatment, the Veteran indicated that his lower back problems began in 2005, consistent with his medical records in 2007 indicating two years of back pain.

In addition, the Veteran and his spouse lack the necessary medical expertise to say that a back disability identified by objective evidence long after service is the result of in-service trauma as opposed to a post-service events or the aging process.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In sum, taking into account all of the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's back disability is related to active service, to any incident of active service, or manifested within one year of service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a low back disability is denied.





____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


